Exhibit 10.6

 

LETTER AGREEMENT

 

August 5, 2020



Kismet Acquisition One Corp
9 Building B, Lesnaya Street

Moscow, Russia 125196

 

Credit Suisse Securities (USA) LLC
Eleven Madison Avenue
New York, New York 10010-3629

 

BofA Securities, Inc.

One Bryant Park

New York, New York 10036

 

Re: Initial Public Offering:

 

Ladies and Gentlemen:

 

This letter (“Letter Agreement”) is being delivered to you in accordance with
the Underwriting Agreement (the “Underwriting Agreement”) entered into by and
between Kismet Acquisition One Corp, a company incorporated in the British
Virgin Islands with limited liability (the “Company”), and Credit Suisse
Securities (USA) LLC and BofA Securities, Inc. as representatives (the
“Representatives”) of the several Underwriters named in Schedule I thereto (the
“Underwriters”), relating to an underwritten initial public offering (the “IPO”)
of the Company’s units (the “Units”), each comprised of one ordinary share of
the Company, no par value (the “Ordinary Shares”), and one-half of one warrant
(“Warrant”) to purchase one Ordinary Share at a price of $11.50 per share,
subject to adjustment. The Units shall be sold in the IPO pursuant to a
registration statement on Form S-1 (the “Registration Statement”) and prospectus
(the “Prospectus”) filed with the Securities and Exchange Commission (the “SEC”)
as described in the Company’s final prospectus (the “Prospectus”). Certain
capitalized terms used herein are defined in paragraph 11 hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the IPO, and in recognition of the
benefit that such IPO will confer upon the undersigned as a shareholder of the
Company, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned hereby agrees with
the Company as follows:

 

1. If the Company solicits approval of its shareholders of a Business
Combination, the undersigned will vote all Ordinary Shares beneficially owned by
it, whether acquired before, in or after the IPO, in favor of such Business
Combination.

 

2. (a) In the event that the Company fails to consummate a Business Combination
within 24 months from the closing of the IPO, or such later period approved by
the Company’s shareholders in accordance with the Memorandum and Articles of
Association, the undersigned shall take all reasonable steps to (i) cause the
Company to cease all operations except for the purpose of winding up, (ii) as
promptly as possible, but no more than ten business days after the expiration of
such period, redeem the IPO Shares, at a per-share price, payable in cash, equal
to the aggregate amount then on deposit in the Trust Fund including interest
earned on the funds held in the Trust Fund (which interest shall be net of taxes
payable and less up to $100,000 of interest to pay dissolution expenses),
divided by the number of then-outstanding IPO Shares, which redemption will
completely extinguish public shareholders’ rights as shareholders (including the
right to receive further liquidation distributions, if any), and (iii) as
promptly as reasonably possible following such redemption, subject to the
approval of the Company’s remaining holders of Ordinary Shares and the Board of
Directors, cause the Company to dissolve and liquidate, subject in the case of
(ii) and (iii) above to the Company’s obligations to provide for claims of
creditors and the requirements of other applicable laws. The undersigned agrees
not to propose any amendment to the Memorandum and Articles of Association that
would affect the substance or timing of the Company’s obligation to provide
holders of the IPO Shares the right to have their shares redeemed in connection
with an initial Business Combination or to redeem 100% of the IPO Shares if the
Company does not complete an initial Business Combination within 24 months from
the consummation of the IPO unless the Company provides holders of the IPO
Shares with the opportunity to redeem their IPO Shares upon approval of any such
amendment at a per-share price, payable in cash, equal to the aggregate amount
then on deposit in the Trust Fund, including interest earned on the funds held
in the Trust Fund and not previously released to the Company to pay taxes, if
any, divided by the number of then-outstanding IPO Shares.

 



 



 

(b) The undersigned hereby waives any and all right, title, interest or claim of
any kind in or to any distribution of the Trust Fund and any remaining net
assets of the Company as a result of such liquidation with respect to its
Founder Shares and Private Warrants (and the underlying Ordinary Shares)
(“Claim”) and hereby waives any Claim the undersigned may have in the future as
a result of, or arising out of, any contracts or agreements with the Company and
will not seek recourse against the Trust Fund for any reason whatsoever. The
undersigned acknowledges and agrees that there will be no distribution from the
Trust Fund with respect to any Private Warrants, which will terminate upon the
Company’s liquidation.

 

3.  To the extent that the Underwriters do not exercise their over-allotment
option to purchase up to an additional 3,750,000 Units (as described in the
Prospectus), the undersigned agrees that it shall return to the Company, on a
pro rata basis in accordance with the percentage of Founder Shares held by it,
for cancellation at no cost, a number of Founder Shares equal to 937,500
multiplied by a fraction, (i) the numerator of which is 3,750,000 minus the
number of Units purchased by the Underwriters upon the exercise of their
over-allotment option, and (ii) the denominator of which is 3,750,000.  The
undersigned further agrees that to the extent that (a) the size of the IPO is
increased or decreased and (b) the undersigned has either purchased or sold
Ordinary Shares or an adjustment to the number of Founder Shares has been
effected by way of a share split, share dividend, reverse share split,
contribution back to capital or otherwise, in each case in connection with such
increase or decrease in the size of the IPO, then (A) the references to
3,750,000 in the numerator and denominator of the formula in the immediately
preceding sentence shall be changed to a number equal to 15% of the number of
Ordinary Shares included in the Units issued in the IPO and (B) the reference to
937,500 in the formula set forth in the immediately preceding sentence shall be
adjusted to such number of Ordinary Shares that the undersigned would have to
return to the Company in order to hold an aggregate of 20.0% of the sum of (x)
the Company’s issued and outstanding IPO Shares and Founder Shares immediately
after the IPO and (y) the number of Ordinary Shares to be sold pursuant to the
forward purchase agreement to be entered into between the Company and the
undersigned (or an affiliate of the undersigned) on or about the date hereof.

 

4. (a) The undersigned agrees that it shall not effectuate a Transfer of the
Founder Shares until the earlier to occur of (i) one year after the date of the
consummation of a Business Combination or (ii) such time, at least 150 days
after the Business Combination, that the closing price of the Company’s Ordinary
Shares equals or exceeds $12.00 per share (as adjusted for share splits, share
dividends, reorganizations and recapitalizations) for any 20 trading days within
any 30 trading day period (the “Lock-up”).

 

(b) Notwithstanding the foregoing, the Lock-up restrictions will be removed
earlier if, after a Business Combination, the Company consummates a subsequent
liquidation, merger, share exchange or other similar transaction which results
in all of the Company’s shareholders having the right to exchange their Ordinary
Shares for cash, securities or other property.

 

(c) The undersigned agrees that he, she or it shall not effectuate a Transfer of
the Private Warrants or the Ordinary Shares underlying such warrants, until 30
days after the completion of a Business Combination and as further subject to
the transfer restrictions described in the Private Placement Warrants Purchase
Agreement relating to the Private Warrants.

 

(c) Notwithstanding the provisions set forth in this paragraph 4, Transfers of
the Founder Shares and Private Warrants (and the underlying Ordinary Shares) are
permitted (i) to the Company’s officers or directors, any affiliates or family
members of any of the Company’s officers or directors, any members of Kismet
Sponsor Limited (the “Sponsor”), or any affiliates of the Sponsor, (ii) by gift
to a member of the undersigned’s immediate family or to a trust, the beneficiary
of which is a member of the undersigned’s immediate family, an affiliate of such
person or to a charitable organization, (iii) by virtue of the laws of descent
and distribution upon death, (iv) pursuant to a qualified domestic relations
order, (v) by private sales or transfers made in connection with any forward
purchase agreement or similar arrangement or in connection with the consummation
of a Business Combination at prices no greater than the price at which the
securities were originally purchased, (vii) in the event of the Company’s
liquidation prior to the completion of a Business Combination, (viii) by virtue
of the laws of the British Virgin Islands or the Sponsor’s amended and restated
memorandum and articles of association or the rights attaching to the equity
interests in the Sponsor upon dissolution of the Sponsor, or (ix) in the event
of the Company’s liquidation, merger, capital share exchange, reorganization or
other similar transaction which results in all of the Company’s shareholders
having the right to exchange their Ordinary Shares for cash, securities or other
property subsequent to the completion of a Business Combination; provided that
in clauses (i) through (v), the transferee must enter into a written agreement
agreeing to be bound by the terms of the Lock-up. If dividends are declared and
payable in Ordinary Shares, such dividends will also be subject to the Lock-up.

 



2



 

5. During the period commencing on the effective date of the Underwriting
Agreement and ending 180 days after such date, the undersigned will not, without
the prior written consent of the Representatives pursuant to the Underwriting
Agreement, (i) sell, offer to sell, contract or agree to sell, hypothecate,
pledge, hedge or otherwise dispose of or agree to dispose of (or enter into any
transaction that is designed to, or might reasonably be expected to, result in
the disposition (whether by actual disposition or effective economic disposition
due to cash settlement or otherwise) by the undersigned or any affiliate of the
undersigned or any person in privity with the undersigned or any affiliate of
the undersigned), directly or indirectly, including the filing (or participation
in the filing) of a registration statement with the SEC in respect of, or
establish or increase a put equivalent position or liquidate or decrease a call
equivalent position within the meaning of Section 16 of the Securities Exchange
Act of 1934, as amended, and the rules and regulations of the SEC promulgated
thereunder with respect to, any Units, Ordinary Shares or Warrants or any
securities convertible into, or exercisable, or exchangeable for, Ordinary
Shares owned by him, (ii) enter into any swap or other arrangement that
transfers to another, in whole or in part, any of the economic consequences of
ownership of any Units, Ordinary Shares, Warrants or any securities convertible
into, or exercisable, or exchangeable for, Ordinary Shares owned by him, whether
any such transaction is to be settled by delivery of such securities, in cash or
otherwise, or (iii) publicly announce any intention to effect any transaction,
including the filing of a registration statement, specified in clause (i) or
(ii). The undersigned acknowledges and agrees that, prior to the effective date
of any release or waiver of the restrictions set forth in this paragraph 5, the
Company shall announce the impending release or waiver by press release through
a major news service at least two business days before the effective date of the
release or waiver. Any release or waiver granted shall only be effective two
business days after the publication of such press release. The provisions of
this paragraph will not apply to any transfer not for consideration provided
that the transferee in each case has agreed in writing to be bound by the same
terms described in this Letter Agreement to the extent and for the duration that
such terms remain in effect at the time of the transfer.

 

6. The undersigned acknowledges and agrees that prior to entering into a
Business Combination with a target business that is affiliated with the
undersigned or any Insiders of the Company or their affiliates, including any
company that is a portfolio company of, or otherwise affiliated with an entity
with which the undersigned or any Insider or their affiliates is affiliated,
such transaction must be approved by a majority of the Company’s disinterested
independent directors and the Company must obtain an opinion from an independent
investment banking firm that is a member of the Financial Industry Regulatory
Authority or an independent accounting firm that such Business Combination is
fair to the Company’s unaffiliated shareholders from a financial point of view.

 

7. Neither the undersigned, nor any member of the family of the undersigned, nor
any affiliate of the undersigned, will be entitled to receive or accept a
finder’s fee, reimbursement, cash payment, or any other compensation in
connection with any services rendered prior to or in connection with the
completion of the Business Combination; provided that the Company shall be
allowed to make the payments set forth in the Registration Statement adjacent to
the caption “Summary—The Offering—Limited payments to insiders.”

 

8. The undersigned hereby waives its right to exercise redemption rights with
respect to any Ordinary Shares owned or to be owned by the undersigned, directly
or indirectly, whether purchased prior to the IPO, in the IPO or in the
aftermarket, and agrees that it will not seek redemption with respect to or
otherwise sell such shares to the Company in connection with any Business
Combination.

 

9. In the event of the liquidation of the Trust Fund, the undersigned (in such
capacity, the “Indemnitor”), agrees to indemnify and hold harmless the Company
against any and all loss, liability, claims, damage and expense whatsoever
(including, but not limited to, any and all legal or other expenses reasonably
incurred in investigating, preparing or defending against any litigation,
whether pending or threatened, or any claim whatsoever) to which the Company may
become subject as a result of any claim by (i) a prospective target business
with which the Company has had discussions or entered into an acquisition
agreement (a “Target”) or (ii) any vendor or other person who is owed money by
the Company for services rendered or products sold to, or contracted for, the
Company, but only to the extent necessary to ensure that such loss, liability,
claim, damage or expense does not reduce the amount of funds in the Trust Fund
to below the lesser of (i) $10.00 per IPO Share and (ii) the actual amount per
IPO Share held in the Trust Fund as of the date of the liquidation of the Trust
Fund if less than $10.00 per IPO Share due to reductions in the value of the
trust assets, in each case net of interest that may be withdrawn to pay the
Company’s taxes; provided, that such indemnity shall not apply if such Target,
vendor or other person has executed an agreement waiving any claims against the
Trust Fund and all rights to seek access to the Trust Fund whether or not such
agreement is enforceable. In the event that any such executed waiver is deemed
unenforceable against such third party, the Indemnitor shall not be responsible
for any liability as a result of any such third party claims. Notwithstanding
any of the foregoing, such indemnification of the Company by the Indemnitor
shall not apply as to any claims under the Company’s obligation to indemnify the
Underwriters against certain liabilities, including liabilities under the
Securities Act, as amended. In the event that the Company does not consummate a
Business Combination and must liquidate and its remaining net assets are
insufficient to complete such liquidation, Indemnitor agrees to advance such
funds necessary to complete such liquidation and agrees not to seek repayment
for such expenses. The undersigned shall have the right to defend against any
such claim with counsel of its choice reasonably satisfactory to the Company if,
within 15 days following written receipt of notice of the claim to the
undersigned, the undersigned notifies the Company in writing that it shall
undertake such defense.

 



3



 

10. This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The parties hereto (i) all agree that
any action, proceeding, claim or dispute arising out of, or relating in any way
to, this Letter Agreement shall be brought and enforced in the courts of New
York City, in the State of New York, and irrevocably submits to such
jurisdiction and venue, which jurisdiction and venue shall be exclusive, and
(ii) waives any objection to such exclusive jurisdiction and venue or that such
courts represent an inconvenient forum.

 

11. As used herein, (i) a “Business Combination” shall mean an acquisition,
share exchange, share reconstruction and amalgamation, contractual control
arrangement with, purchasing all or substantially all of the assets of, or
engaging in any other similar business combination with one or more businesses
or entities; (ii) “Memorandum and Articles of Association” shall mean the
Company’s Amended and Restated Memorandum and Articles of Association, as the
same shall be amended from time to time; (iii) “Insiders” shall mean all
officers, directors and shareholders of the Company immediately prior to the
IPO; (iv) “Founder Shares” shall mean all of the Ordinary Shares of the Company
acquired by the undersigned prior to the consummation of the IPO; (v) “IPO
Shares” shall mean the Ordinary Shares issued in the Company’s IPO; (vi)
“Private Warrants” shall mean the warrants purchased in a private placement
taking place simultaneously with the consummation of the Company’s IPO and the
over-allotment option, if any; (vii) “Trust Fund” shall mean the trust fund into
which a portion of the net proceeds of the Company’s IPO and a portion of the
proceeds from the sale of the Private Placement Warrants will be deposited; and
(viii) “Transfer” shall mean the (a) sale of, offer to sell, contract or
agreement to sell, hypothecate, pledge, grant of any option to purchase or
otherwise dispose of or agreement to dispose of, directly or indirectly, or
establishment or increase of a put equivalent position or liquidation with
respect to or decrease of a call equivalent position within the meaning of
Section 16 of the Exchange Act, and the rules and regulations of the SEC
promulgated thereunder with respect to, any security, (b) entry into any swap or
other arrangement that transfers to another, in whole or in part, any of the
economic consequences of ownership of any security, whether any such transaction
is to be settled by delivery of such securities, in cash or otherwise, or (c)
public announcement of any intention to effect any transaction specified in
clause (a) or (b).

 

12. Any notice, consent or request to be given in connection with any of the
terms or provisions of this Letter Agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.

 

13. No party hereto may assign either this Letter Agreement or any of its
rights, interests, or obligations hereunder without the prior written consent of
the other party. Any purported assignment in violation of this paragraph 13
shall be void and ineffectual and shall not operate to transfer or assign any
interest or title to the purported assignee. This Letter Agreement shall be
binding on the parties hereto and any successors and assigns thereof.

 

14. This Letter Agreement shall terminate on the earlier of (i) the expiration
of the Lock-up or (ii) the liquidation of the Company; provided, however, that
this Letter Agreement shall earlier terminate in the event that the IPO is not
consummated and closed by December 31, 2020, provided further that paragraph 9
of this Letter Agreement shall survive such liquidation.

 

15. The undersigned acknowledge and understand that the Underwriters and the
Company will rely upon the agreements, representations and warranties set forth
herein in proceeding with the IPO. Nothing contained herein shall be deemed to
render any Underwriter a representative of, or a fiduciary with respect to, the
Company, its shareholders or any creditor or vendor of the Company with respect
to the subject matter hereof.

 

[Signature Page Follows]

 

4



  

  Sincerely,       KISMET SPONSOR LIMITED         By: /s/ Natalia Markelova    
Name: Natalia Markelova     Title: Director

 

Acknowledged and Agreed:         KISMET ACQUISITION ONE CORP         By: /s/
Ivan Tavrin     Name: Ivan Tavrin     Title: Chairman and Chief Executive
Officer  

  

[Signature Page to Letter Agreement (Sponsor)]

 

 

5



 

 